DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-14 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a wind turbine control unit as recited by independent claim 1, comprising: 
an upsampling module configured to receive the first control signal from the control module, and to output a second control signal for controlling the actuator system, the second control signal having a higher frequency than the first control signal; 
wherein the upsampling module calculates the second control signal in dependence on the current control sample value and the predicted control trajectory.
The prior art of record, taken alone or in combination, does not teach or suggest a method of operating a control unit of a wind turbine control system as recited by independent claim 13, comprising the steps of: 
generating, using an 
wherein the upsampling module calculates the second control signal in dependence on the current control sample value and the predicted control trajectory. 
The prior art of record, taken alone or in combination, does not teach or suggest a computer program product as recited by independent claim 14, comprising program code instructions for performing an operation comprising the step of: 
generating, using an upsampling module, a second control signal for controlling the actuator system, the second control signal having a higher frequency than the first control signal; 
wherein the upsampling module calculates the second control signal in dependence on the current control sample value and the predicted control trajectory. 
Dependent claims 2-12 are considered allowable due to their respective dependence on allowed independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on (571)272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        February 25, 2021